Title: V. “Letters from a Distinguished American,” No. 6, 2 February 1782
From: Adams, John
To: 


      
       
        
         ca. 14– 22 July 1780
       
       Paris, February 2d, 1782
      
      IF “we receive from the West India Islands certain commodities necessary to manufactures,” as the cool reasoner on the consequences of American Independence pretends, “which we can procure from no other country;” is not this a motive for France to continue the war, as forcible as for us? The rivalry, and the enmity, between England and France, is so ancient, and so deeply rooted in the hearts of the two nations, that each considers the weakening of the other, as a strengthening of itself, and a loss to the other as a gain to itself. The English have, a long time, made it a maxim never to suffer France either to have a navy, or a flourishing commerce. An active, prosperous trade, or a formidable marine, have ever been considered as a legitimate cause of war. And whether we think of it coolly or not, England would have been at war with France before now, if we had never had any war with America, merely to burn, sink, and destroy her Marine. Can we be so ignorant of the human heart then, as not to know that depriving us of these commodities, which we derive from the West India Islands, and which are necessary to our manufactures, will be an inducement to our enemies to continue the war? Depriving us of a commodity, taking from us a manufacture, is motive enough, if our enemies act upon the same maxims that we do; but, adding the commodity or the manufacture to themselves, is a double motive. In short, is it possible for this writer to adduce one reason for us to continue the war, which is not also a cool argument for France, Spain, and America to continue it? The question still is, Which can hold out longest, France, who has not yet laid on one new imposition, or we, who add annually almost a million to our perpetual taxes? America, whose whole national debt does not amount to more than five millions, or we, whose debt is more than 200 millions, at least sixty of which have been already added by this war? By making peace, we save the Islands, with their commodities; by continuing the war, we lose them infallibly.
      “But this is not all,” says this cool declaimer: “We must add to our loss of seamen, sustained by the Independence of America, at least twenty thousand more, who have been bred and maintained in the trade from Great Britain to the West Indies, and in the West India trade among themselves, and with other parts, amounting in the whole to upwards of eighty thousand; a loss which cannot fail to affect the sensibility of every man who loves this country, and knows that its safety can only be secured by its Navy.”
      But has it been considered, that neither of the powers at war have any pretence of claim to these Islands now? That they will have pretences upon them if they take them, which we cannot hinder if we continue the war? That once taken by France, America is bound by treaty to warrant them to her? This treaty lasts no longer than this war. Another war, America will be under no such obligations, unless, by continuing the war, we should compel her into further treaties, which may be, though she would be averse to them. Is it prudency in us to hazard so much upon the events of war, which are always uncertain, where forces are equal? But we are now most impolitically entangling ourselves in a war where the forces and resources are two to one against us? But will France and Spain be the less zealous to conquer the English Islands, because, by this means, they shall certainly take away so many seamen, and share them with America? Annexing these Islands to France and Spain, will increase the trade of France, Spain, Denmark, the United Provinces of the Low Countries, and the United States of America, and the twenty thousand seamen will be divided in some proportion between all these powers. The Dutch and the Americans will have the carriage of a great part of this trade, in consequence of the dismemberment of these Islands from you, and annexation to France and Spain. Do we expect to save these things by continuing the war? If we do, I wish we could reflect more coolly upon things. Every success we have yet had, in the whole course of this war, has been owing to fortunate contingences, or the mistaken policy of our enemies. It is too much for us to presume, that a series of miracles will be wrought for our deliverance, or that our enemies will never discover where their strength lies. We may bless our stars, and not our wisdom, that we have now an army, a navy, or an island in the West Indies.
      “Will not Great Britain lose much of her Independence, if obliged to other countries for her naval stores?” Has she lost her Independence? Has she not been obliged to other countries for naval stores these five years?
      “In the time of Queen Anne, we paid 3£. a barrel for tar to the extortionate Swede; and such was the small demand of those countries for the manufactures of this, that the ballance of trade was greatly in their favour. The gold we obtained in other commerce, was continually pouring into their laps. But we have reduced that ballance, by our importation of large quantities of those supplies from America.”
      But what is to hinder Great Britain from importing these large quantities of pitch, tar, and turpentine, from America, after we shall be wise enough to acknowledge and guarantee her Independence, by an honourable and advantageous peace with her? Great Britain may be obliged to give a price somewhat higher, because other nations will import them too. But this augmentation of price will probably be very little. Will the prospect of this higher price induce America to give up her Independence, and her new Governments, which, whatever we may think, are more firmly and solidly established than ours is? Will not our manufacturers purchase pitch from independent America? Will the prospect which is opened to the other maritime powers, of drawing these supplies, as well as those of masts, yards, bowsprits, ship timber, and ready-wrought ships too, make them less zealous to support American Independence? Will the increase of the demand upon the Northern Powers for those Article, in consequence of the destruction of the British monopoly, in America, make these powers less inclined to American Independency?
      The British monopoly and bounties, in fact, reduced the price of these articles in the Northern markets. The ceasing of that monopoly, and those bounties, will rather raise the price in the Baltic: Because those States in America, where pitch and tar chiefly grow, have so many articles of more profitable cultivation, that, without bounties, it is not likely that trade will flourish to a degree, to reduce the prices in the North of Europe.
      Every day shews us more and more, that we undertook this war too rashly; without considering ourselves; without knowing the character and resources of America, and without weighing the relations between America and Europe.  they have all decided this question against us, and in favour of America, as fully as even France has done. They all think that the cause of America is just, and that every one of them is interested in supporting her Independence. They have not had motives so pressing as France, Spain, and Holland, to engage in open war; but the measures they are taking, are as clearly in favour of America. There is not a power upon earth so much interested as America in the capital point which they are establishing, That free ships make free goods.
      “Should a war take place between us and the Northern Powers, where are we to procure our naval stores?” I answer, make peace with America, and procure them from her. But when you go to war with America and the Northern Powers at once, you will get them no where. This writer appears to have had no suspicion, when he wrote his book, of the real intentions of the Northern Powers. What he thinks now, after their confederation against Great Britain, I know not. It is remarkable that this confederation was known in Europe eighteen months, and in the American Congress twelve months (not indeed as an act executed, but as a sentiment and design in which they were all agreed, and for which they were all making preparations) before it was either known or attended to by that Administration, of which Lord North was the ostensible Premier. We may affect to be as much astonished as we will: We may cry: “How sharper than a serpent’s tooth it is to have thirteen thankless children!”We maygrowl amidst the tempest, like Lear, and cry to the thunders: “Rumble your fill! Fight whirlwind! hail! and fire!” But we must submit to fate. Her ordinances cannot be repealed by our Parliament, which has not yet claimed jurisdiction over her in all cases whatsoever.
      
       ADIEU
       (To be continued.)
      
     